Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00014-CV

                              Sherman Patrick Wayne MILLER,
                                         Appellant

                                              v.

                                  Lee Ann Marie MILLER,
                                         Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-12-51753-CV
                       Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We ORDER that appellee Lee Ann Marie Miller recover her costs of this appeal, if any,
from appellant Sherman Patrick Wayne Miller.

       SIGNED July 9, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice